Title: To Thomas Jefferson from Tadeusz Andrzej Bonawentura Kosciuszko, 4 October 1805
From: Kosciuszko, Tadeusz Andrzej Bonawentura
To: Jefferson, Thomas


                                          
                            
                            
                        5 Oct. 1805
                     
                        
                  Je profite d’un moment avant Le depart de Mr Monroe pour éxprimer mes sentimens d’une Amitié sincere pour Vous—et donner mon opinion dans peu des mots sur une Contestation de votre Pays avec L’Espagne. Par une attention bien refléchie tout homme conviendrat que vous ne pouvez éviter mais éloigner seulement l’Epoque de la guerre avec elle—qui sait peut être une autre puissance dans un tems propre a elle, séconderat ses vue avec les siennes dans une pai profonde, avec des Alliances cimantées, contre vos interets; et que deja votre grandeur naissante donne beaucoup d’ombrage a vos voisins. vous sérez ruiné—mais si vous sasisez Les circonstances presentes qui vous donnent tout l’avantage possible sur vos Ennemies; regardez devant vous toutes les puissances de l’Europe qui sont occupes de garder Leur Existances je peu prononcé de votre reusite—mais il faut se decider promptement, agir avec celerité, et un grand vigeur, et quand on vous verrat agir avec un ferme Caracter, on chercherat votre alliance par preference je vous repond—ne vous trompez pas ce la pusilanimité et indécision qui abime Les Etats, mais non pas Leur valeur et Leur fermeté. Vous etes seule a qui on peut dire la verité—de grace ayez donc soin de votre pays de son bonheur et de votre reputation, je n entre pas dans Les detailes elles sont dans La bouche de notre comun Ami—Je vous conseillerai aussi detablir les Censeurs pour Les Ecoles Civiles près dans Les membres du Congrés, pour donner plus des principes republicaines dans votre jeunesses—je serais aussi d’avis de former une Ecole militaire pour six cent personnes riches et povre par moitie ce serat une pepiniere pour toutes Les Connoissances necessaires pour votre pays. Car ne soyez jamais en arriere dans Les Connoissances de L’Europe et qu’aucune decouverte ne vous échape pas—faitez encore élire vos juges et vos Magistrats par Les Membres du Congres, pour diminuer L influence d un president apres vous. car vous devez penser que le President ne doit être plus que Le premier Oficier exécutife rien autre chose et alors vous serez Imortel. Agreez mes Homages et mon Amitié
                  
                     T Kosciuszko 
                     
                  
               